Case 1:21-cv-20744-MGC Document 41 Entered on FLSD Docket 04/13/2021 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       Case No. 21-20744-Civ-COOKE/O’SULLIVAN

  ANIMACCORD LTD.,

          Plaintiff,

  vs.

  THE INDIVIDUALS, PARTNERSHIPS,
  OR UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE A,

              Defendants.
  _____________________________________/
                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION
          THIS MATTER is before me upon the Report and Recommendation (“R&R”) of
  the Honorable John J. O’Sullivan, Chief United States Magistrate Judge for the Southern
  District of Florida (ECF No. 32), regarding Plaintiff ’s Motion for Preliminary Injunction
  (ECF No. 4).
          In his R&R, Judge O’Sullivan recommends that I grant Plaintiff ’s Motion for
  Preliminary Injunction as to all Defendants (ECF No. 32 at 2). The parties have not filed
  Objections to the R&R, and the time to do so has passed. I have reviewed Plaintiff ’s
  Motion, the briefing and accompanying exhibits, Judge O’Sullivan R&R, the record, and the
  relevant legal authorities. I agree with its findings and conclusions of law.
          Accordingly, Judge O’Sullivan R&R (ECF No. 32) is AFFIRMED and ADOPTED
  as the Order of this Court. It is hereby ORDERED and ADJUDGED that Plaintiff ’s
  Motion is GRANTED under the terms set forth in Judge O’Sullivan’s R&R.
          DONE and ORDERED in chambers, at Miami, Florida, this 13th day of April
  2021.




                                                  1
Case 1:21-cv-20744-MGC Document 41 Entered on FLSD Docket 04/13/2021 Page 2 of 2
  Copies furnished to:
  John J. O’Sullivan, Chief U.S. Magistrate Judge
  Counsel of record




                                                    2
